                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

TOMMIE L. CARTER,

                       Plaintiff,
v.                                                       Case No. 20-CV-787-JPS

RACHEL LARSON-MATUSHAK,
                                                                         ORDER
                       Defendant.

         Plaintiff Tommie Carter, an inmate confined at Green Bay

Correctional Institution, filed a pro se complaint under 42 U.S.C. § 1983

alleging that the defendant violated his constitutional rights. (Docket #1).

This order resolves Plaintiff’s motion for leave to proceed without

prepaying the filing fee and miscellaneous motions, as well as screens his

complaint.1

1.       MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
         THE FILING FEE

         The Prison Litigation Reform Act (“PLRA”) applies to this case

because Plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§ 1915(h). The PLRA allows the Court to give a prisoner plaintiff the ability

to proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§ 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing

fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.




        Plaintiff’s motions for screening of his complaint (Docket #19 and #20) will
         1

be denied as moot in light of this order.



     Case 2:20-cv-00787-JPS Filed 11/20/20 Page 1 of 8 Document 22
         On July 17, 2020, the Court waived payment of Plaintiff’s initial

partial filing fee. (Docket #17). The Court will grant Plaintiff’s motion for

leave to proceed without prepaying the filing fee. (Docket #2). He must pay

the $350.00 filing fee over time in the manner explained at the end of this

order.

2.       SCREENING THE COMPLAINT

         2.1   Federal Screening Standard

         Under the PLRA, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).

         In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).


                               Page 2 of 8
     Case 2:20-cv-00787-JPS Filed 11/20/20 Page 2 of 8 Document 22
       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints liberally

and holds them to a less stringent standard than pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th

Cir. 2015)).

       2.2     Plaintiff’s Allegations

       Plaintiff contends that on April 12, 2020, while incarcerated at Green

Bay Correctional Institution (“GBCI”), he fell ill. (Docket #1 at 2). Defendant

Rachel Larson-Matushak, a nurse at GBCI, was told by security staff that

Plaintiff was having spasmodic head pain, shortness of breath, intense chest

pain, dizziness, and that he was vomiting up blood. (Id.) Defendant was on-

call and came in to give Plaintiff a medical evaluation. (Id.) Plaintiff claims

Defendant told him “nothing is wrong with you” and that he would be seen

the next day by Dr. Lavore. (Id.) Defendant sent Plaintiff back to his cell

with a basin to vomit blood into, which he did. (Id.) On April 13, 2020, Dr.

Lavore wrote an order for Plaintiff to go to the hospital for an X-ray of his

head. (Id. at 3.) On April 14, 2020, Plaintiff went to the hospital for treatment

and X-rays. (Id.) Plaintiff alleges that he still experiences spasmodic head

pain, shortness of breath, intense chest pain, and dizziness, as well as

vomits up blood. (Id.)

       2.3     Analysis

       The Eighth Amendment secures an inmate’s right to medical care.

Prison officials violate this right when they “display deliberate indifference


                            Page 3 of 8
  Case 2:20-cv-00787-JPS Filed 11/20/20 Page 3 of 8 Document 22
to serious medical needs of prisoners.” Greeno v. Daley, 414 F.3d 645, 652

(7th Cir. 2005) (quotation omitted). To sustain this claim, Plaintiff must

show: (1) an objectively serious medical condition; (2) that Defendant knew

of the condition and was deliberately indifferent in treating it; and (3) this

indifference caused him some injury. Gayton v. McCoy, 593 F.3d 610, 620

(7th Cir. 2010).

       An objectively serious medical condition is one that “has been

diagnosed by a physician as mandating treatment or one that is so obvious

that even a lay person would perceive the need for a doctor's attention.”

Hayes v. Snyder, 546 F.3d 516, 522 (7th Cir. 2008). A medical condition need

not be life-threatening to be serious; rather, it could be a condition that

would result in further significant injury or unnecessary and wanton

infliction of pain if not treated. See Reed v. McBride, 178 F.3d 849, 852 (7th

Cir.1999). The deliberate indifference inquiry has two components. “The

official must have subjective knowledge of the risk to the inmate’s health,

and the official also must disregard that risk.” Id. Negligence cannot

support a claim of deliberate indifference, nor is medical malpractice a

constitutional violation. Estelle v. Gamble, 429 U.S. 97, 105–06 (1976); Roe v.

Elyea, 631 F.3d 843, 857 (7th Cir. 2011). Even if a defendant recognizes the

substantial risk, he is free from liability if he “responded reasonably to the

risk, even if the harm ultimately was not averted.” Farmer v. Brennan, 511

U.S. 825, 843 (1994).

       In light of the low bar applied at the screening stage, the Court finds

that Plaintiff’s allegations state a claim for deliberate indifference to a

serious medical condition in violation of the Eighth Amendment. Plaintiff’s

claims that he was vomiting up blood and had spasmodic head pain,

shortness of breath, intense chest pain, and dizziness sufficiently allege a


                            Page 4 of 8
  Case 2:20-cv-00787-JPS Filed 11/20/20 Page 4 of 8 Document 22
serious medical condition. Plaintiff also adequately alleges that Defendant

knew about his medical issue and did little about it, instead telling Plaintiff

nothing was wrong with him and sending him back to his cell with a basin

to vomit into. Thus, Plaintiff’s complaint sufficiently states a claim for

deliberate indifference to a serious medical condition in violation of the

Eighth Amendment.

3.       MOTION FOR TEMPORARY RESTRAINING ORDER AND
         PRELIMINARY INJUNCTION

         Plaintiff also seeks a temporary restraining order and preliminary

injunction. (Docket #16). To obtain preliminary injunctive relief, whether

through a temporary restraining order or a preliminary injunction, a

plaintiff must show that (1) his underlying case has a reasonable likelihood

of success on the merits, (2) no adequate remedy at law exists, and (3) he

will suffer irreparable harm without the injunction. Wood v. Buss, 496 F.3d

620, 622 (7th Cir. 2007). If he shows those three things, the court then

balances the harm to each party and to the public interest from granting or

denying the injunction. Id.; Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013).

         A preliminary injunction is “an extraordinary remedy that may only

be awarded upon a clear showing that the plaintiff is entitled to such relief.”

Winter v. Natural Res. Def. Council, 555 U.S. 7, 22 (2008). A preliminary

injunction is appropriate only if it seeks relief of the same character sought

in the underlying suit. Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994)

(“[A] party moving for a preliminary injunction must necessarily establish

a relationship between the injury claimed in the party's motion and the

conduct asserted in the complaint.”)

         The Court will deny Plaintiff's motion. Even if Plaintiff's underlying

case has a reasonable likelihood of success on the merits (and the Court


                               Page 5 of 8
     Case 2:20-cv-00787-JPS Filed 11/20/20 Page 5 of 8 Document 22
does not decide that today), and even if Plaintiff has no adequate remedy

at law, he has not demonstrated that he will suffer irreparable harm if the

Court does not issue injunctive relief. He has not provided the Court with

any information supporting his claim that he cannot receive medical care

while this case is pending. Plaintiff has only provided one instance of a past

denial of medical care to support his motion. Plaintiff does not indicate that

anyone at the institution, including Defendant, made comments or

otherwise suggested that health care providers will refuse to treat his

medical needs. Thus, as Plaintiff has not provided enough information to

show irreparable harm, the Court will deny his motion for a temporary

restraining order and preliminary injunction. (Docket #16).

4.       CONCLUSION

         As discussed herein, Plaintiff may proceed with a claim against

Defendant for deliberate indifference to his serious medical condition in

violation of the Eighth Amendment.

         Accordingly,

         IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #2) be and the same is hereby GRANTED;

         IT IS FURTHER ORDERED that Plaintiff’s motion for a temporary

restraining order and preliminary injunction (Docket #16) be and the same

is hereby DENIED;

         IT IS FURTHER ORDERED that Plaintiff’s motions for screening of

his complaint (Docket #19 and #20) be and the same are hereby DENIED as

moot;

         IT IS FURTHER ORDERED that pursuant to an informal service

agreement between the Wisconsin Department of Justice and this Court, a

copy of the complaint and this order have been electronically transmitted


                               Page 6 of 8
     Case 2:20-cv-00787-JPS Filed 11/20/20 Page 6 of 8 Document 22
to the Wisconsin Department of Justice for service on Defendant Rachel

Larson-Matushak;

       IT IS FURTHER ORDERED that under the informal service

agreement, Defendant Rachel Larson-Matushak shall file a responsive

pleading to the complaint within 60 days;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $350.00 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this case. If Plaintiff is transferred to

another county, state, or federal institution, the transferring institution shall

forward a copy of this order along with his remaining balance to the

receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined;

       IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a

copy of the guides entitled “Answers to Prisoner Litigants’ Common

Questions” and “Answers to Pro Se Litigants’ Common Questions,” along

with this order; and

       IT IS FURTHER ORDERED that plaintiffs who are inmates at

Prisoner E-Filing Program institutions must submit all correspondence and

case filings to institution staff, who will scan and e-mail documents to the

Court. Plaintiffs who are inmates at all other prison facilities must submit

the original document for each filing to the court to the following address:


                            Page 7 of 8
  Case 2:20-cv-00787-JPS Filed 11/20/20 Page 7 of 8 Document 22
                        Office of the Clerk
                        United States District Court
                        Eastern District of Wisconsin
                        362 United States Courthouse
                        517 E. Wisconsin Avenue
                        Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this case for failure to diligently pursue it. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 20th day of November, 2020.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                            Page 8 of 8
  Case 2:20-cv-00787-JPS Filed 11/20/20 Page 8 of 8 Document 22
